UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4256



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES JETER GRIFFITH,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-03-50)


Submitted:   September 15, 2004           Decided:   October 22, 2004


Before LUTTIG, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leslie Carter Rawls, Charlotte, North Carolina, for Appellant.
Gretchen C. F. Shappert, United States Attorney, Thomas R. Ascik,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Charles Jeter Griffith seeks to appeal his conviction and

135-month    sentence     imposed   after    a   jury    found   him    guilty   of

conspiracy to possess with intent to distribute methamphetamine, in

violation of 21 U.S.C. §§ 841, 846 (2000).                On appeal, Griffith

claims that trial counsel rendered ineffective assistance. Finding

no error, we affirm.

             Ineffective assistance claims are not generally addressed

on direct appeal unless it appears conclusively from the record

that Appellant received ineffective assistance of counsel.                 United

States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999).                     Such

claims generally should be raised by motion under 28 U.S.C. § 2255

(2000).   Id.      We conclude Griffith has not shown conclusively from

the   face    of    the   record    that    counsel     provided       ineffective

representation.        Accordingly,    we    affirm     Griffith's     conviction

without prejudice to his assertion of ineffective assistance of

counsel claims in a § 2255 proceeding.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                          AFFIRMED




                                     - 2 -